DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1-9, none of the prior art teaches or suggests, alone or in combination, a method, comprising: thinning down the structure from the backside of the structure until the semiconductor fin is exposed; selectively etching the semiconductor fin from the backside of the structure to form a trench, wherein the trench exposes surfaces of the two S/D features, a surface of the first dielectric layer, and sidewalls of the isolation structure; forming a silicide feature on the surfaces of the S/D features; selectively depositing an inhibitor in the trench, wherein the inhibitor is deposited on the silicide feature but not on the surface of the first dielectric layer and the sidewalls of the isolation structure; selectively depositing a dielectric liner layer in the trench, wherein the dielectric liner layer is deposited on the sidewalls of the isolation structure and the surface of the first dielectric layer but not on the inhibitor; and selectively removing the inhibitor.
With respect to claims 10-15, none of the prior art teaches or suggests, alone or in combination, a method, comprising: thinning down the substrate until the semiconductor fin is exposed; selectively etching the semiconductor fin to form a trench, wherein the trench exposes surfaces of the two S/D features, a surface of the dielectric 
With respect to claims 21-25, none of the prior art teaches or suggests, alone or in combination, a method, comprising: thinning down the structure from a backside of the structure opposite to the frontside of the structure until the semiconductor fin is exposed from the backside of the structure; selectively etching the semiconductor fin to form a trench, wherein the trench exposes surfaces of the two S/D regions, the first dielectric layer, and the isolation structure; forming a silicide feature on the surfaces of the S/D regions; selectively depositing an inhibitor in the trench and on the silicide feature but not on the surfaces of the first dielectric layer and the isolation structure; 15Serial No.: 16/944,263Attorney Docket No. 24061.4183US01selectively depositing a dielectric liner layer in the trench and on the surfaces of the isolation structure and the first dielectric layer but not on the surfaces of the inhibitor; selectively removing the inhibitor; depositing a dielectric layer to fill the trench; etching the dielectric layer to form a via hole, the via hole exposing the silicide feature on one of the two S/D regions; and forming a via structure in the via hole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Li et al. (U.S. Publication No. 2019/0097006 A1) discloses a FinFET structure but fails to disclose thinning down the structure from the backside of the structure until the semiconductor fin is exposed; selectively etching the semiconductor fin from the backside of the structure to form a trench, wherein the trench exposes surfaces of the two S/D features, a surface of the first dielectric layer, and sidewalls of the isolation structure; forming a silicide feature on the surfaces of the S/D features; selectively depositing an inhibitor in the trench, wherein the inhibitor is deposited on the silicide feature but not on the surface of the first dielectric layer and the sidewalls of the isolation structure; selectively depositing a dielectric liner layer in the trench, wherein the dielectric liner layer is deposited on the sidewalls of the isolation structure and the surface of the first dielectric layer but not on the inhibitor; and selectively removing the inhibitor.
Xie et al. (U.S. Patent No. 10,243,053 B1) discloses a FinFET structure but fails to disclose thinning down the structure from the backside of the structure until the semiconductor fin is exposed; selectively etching the semiconductor fin from the backside of the structure to form a trench, wherein the trench exposes surfaces of the two S/D features, a surface of the first dielectric layer, and sidewalls of the isolation structure; forming a silicide feature on the 
Chanemougame et al. (U.S. Patent No. 10,090,193 B1) discloses a FinFET structure but fails to disclose thinning down the structure from the backside of the structure until the semiconductor fin is exposed; selectively etching the semiconductor fin from the backside of the structure to form a trench, wherein the trench exposes surfaces of the two S/D features, a surface of the first dielectric layer, and sidewalls of the isolation structure; forming a silicide feature on the surfaces of the S/D features; selectively depositing an inhibitor in the trench, wherein the inhibitor is deposited on the silicide feature but not on the surface of the first dielectric layer and the sidewalls of the isolation structure; selectively depositing a dielectric liner layer in the trench, wherein the dielectric liner layer is deposited on the sidewalls of the isolation structure and the surface of the first dielectric layer but not on the inhibitor; and selectively removing the inhibitor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546. The examiner can normally be reached 9.00-5.00PM PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN HAN/Primary Examiner, Art Unit 2818